Title: John B. Benson to Thomas Jefferson, 3 February 1820
From: Benson, John B.
To: Jefferson, Thomas


					
						
							
								Charlottesville
								3rd February 1820
							
						
						J B Benson presents to Thomas Jefferson Esqr. his most respectful compliments, and hopes he is well—Recollecting a remark of Th J.—that he could not get any of the Good Fish brought by the Stage Drivers—JBB. has presumed to purchase one for him, which he flatters himself, will give satisfaction—the price, ’tis true, is rather an extravagant one, but it does not often occur—if my earnest solicitude, can make it more delicious than I think it is nothing can equal it.
						
						
							With the highest regard & Respect I am Sincerely yrs.
							
								J. B. Benson
							
						
					
					
						Weight 17lb a 20 cts—$3.40
					
				